UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1799



DOYAL FINLEY,

                                              Plaintiff - Appellant,

          versus


FEDERAL EXPRESS CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-622-AW)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doyal Finley, Appellant Pro Se. Eric Hemmendinger, SHAWE & ROSEN-
THAL, Baltimore, Maryland; Colby S. Morgan, Jr., FEDERAL EXPRESS
CORPORATION, Memphis, Tennessee, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting Defen-

dant’s summary judgment. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Finley v. Federal

Express Corp., No. CA-97-622-AW (D. Md. Feb. 28, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2